DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claims 9, 11, & 14 depend from claim 1.
 These claims should therefore begin as follows: “The device of Claim 1, ...”

Allowable Subject Matter
Claims 1-3, 5-11, & 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate alone or combine in an obvious manner to teach the invention claimed by Applicant. In the previous action on the merits, claim 4 was identified as a claim containing allowable subject matter. The subject matter of claim 4 has been incorporated into independent claim 1. Therefore, the above listed claims are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents both analogous art that teaches some of limitations claimed by Applicant and the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858